


                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC DIAZ,                    :                 Civil No. 1:19-cv-0718
                              :
                 Plaintiff,   :
                              :
            v.                :
                              :
DEBORAH E. CURCILLO, et al.,  :
                              :
                  Defendants. :                 Judge Sylvia H. Rambo

                                     ORDER
      Before the court is a report and recommendation of the magistrate judge in

which he recommends that Plaintiff’s amended complaint be dismissed with

prejudice pursuant to the screening provisions in 28 U.S.C. § 1915(e) for failure to

state a claim upon which relief may be granted. (Doc. 22.) Objections were due by

October 1, 2019, and to date no objections have been filed.

      In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record, the court is satisfied








that the report and recommendation contains no clear error and will therefore adopt

the recommendation. Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

      1) The report and recommendation of the magistrate judge (Doc. 22) is
         ADOPTED;

      2) The amended complaint (Doc. 18) is DISMISSED without further
         leave to amend;

      3) Plaintiff’s motion for supersedeas (Doc. 14) is DISMISSED as
         moot;

      4) Defendants’ motions to dismiss plaintiff’s amended complaint
         (Docs. 19 & 25) are DISMISSED as moot; and

      5) The Clerk of Court is DIRECTED to close this case.


                                            s/Sylvia H. Rambo
                                            Sylvia H. Rambo
                                            United States District Judge

Dated: November 5, 2019





